DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALON et al, US 2018/0018547 in view of ALACOQUE, US 2012/0063682.
Re claims 1-2, 11-12, and 21:
ALON teaches an imaging apparatus, comprising:
A mosaic image sensor, which is configured to capture and output a mosaic image comprising a matrix of pixels that is made up of multiple interleaved sub-matrices, each sub-matrix containing the pixels of a single respective color [0026]-[0030] [0038]-[0040] [0042] [0055]; and

ALON does not teach processing the pixels in each of one or more multiple interleaved sub-matrices separately from the pixels in the other sub-matrices, wherein each sub-matrix contain the pixels of a single respective color.
ALACOQUE teaches demosaicing digital raw images, the pixels in each of one or more multiple interleaved sub-matrices is processed separately from the pixels in the other sub-matrices, wherein each sub-matrix contain the pixels of a single respective color [0050] [claim 1]; the sub-matrices comprise red, green and blue sub-matrices [0002]-[0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of ALACOQUE in the apparatus and method of ALON such that the pixels in the interleaved sub-matrices are processed separately from the pixels of other sub-matrices for the purpose of improving traditional approaches of direct and general filtering of raw images (ALACOQUE [0017]).

Re claims 3 and 13:
ALON, in view of ALACOQUE, teaches the apparatus and method of claims 1 and 11, wherein the processing circuitry is configured to identify, in the one or more of the sub-matrices, one or more candidate areas of the mosaic image that satisfy a predefined criterion for containing the graphical tag, and to apply a tag decoding 
Re claims 6 and 16:
ALON, in view of ALACOQUE, teaches the apparatus and method of claims 3 and 13, wherein the graphical tag comprises a plurality of color elements of different respective colors, which meet at one or more color vertex points, and wherein the processing circuitry is configured to identify the one or more candidate areas by finding respective locations of the color vertex points in the mosaic image [0007] [0028] [0030] [0038] [0048].
Re claims 8-10 and 18-20:
ALON, in view of ALACOQUE, teaches the apparatus of claims 1 and 11, wherein the processing circuitry is configured to produce at least one enhanced mosaic image [0041], but does not teach replicating the pixels in each of the sub-matrices to neighboring locations within the matrix of pixels, and to identify and decode the graphical tag by processing the at least one enhanced mosaic image; wherein the at least one enhanced mosaic image comprises a plurality of different enhanced mosaic images, which are produced by replicating the pixels in each of the sub matrices to different neighboring locations in each of the different enhanced mosaic images, and wherein the processing circuitry is configured to identify and decode the graphical tag by processing all of the different enhanced mosaic images.
ALON ‘408 teaches replicating the pixels in each of the sub-matrices to neighboring locations within the matrix of pixels, and to identify and decode the graphical tag by processing the at least one enhanced mosaic image; wherein the at 
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of ALON ‘408 in the apparatus and method of ALON, in view of ALACOQUE, for the purpose of improving traditional approaches of direct and general filtering of raw images (ALACOQUE [0017]).

Claims 4, 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALON et al, US 2018/0018547 in view of ALACOQUE, US 2012/0063682, as applied in claims 3 and 13, and further in view of ALON et al, US 2018/0050408 (hereinafter ALON ‘408)
Re claims 4, 5, 7, 14, 15, and 17:
ALON, in view of ALACOQUE, teaches the apparatus and method of claims 3 and 13, but does not teach the processing circuitry is configured to compute a variance of the pixels in each of the one or more of the sub-matrices, and to identify one or more windows within the mosaic image in which the computed variance satisfies a predefined 
ALON ‘408 teaches computing a variance of pixels in each of one or more sub matrices, and identifying one or more windows within the image in which the computer variance satisfies a predetermined criterion as candidate areas [0060]-[0074] [0080]-[0082] [0086]-[0112]; binarization threshold for pixels are selected for each window and used to binarize and process pixels in order to decode a graphic tag [0060]-[0074] [0080]-[0082] [0086]-[0112]; the processing circuitry is configured to find the respective locations of the color vertex points by making a comparison of maximal and minimal values of the pixels in each of the one or more of the sub-matrices at a predefined set of probe positions surrounding each of a set of candidate location in the mosaic image, and to identify the color vertex points among the candidate locations responsively to the comparison [0076] – [0083].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of ALON ‘408 for the purpose of providing alternative decoding methods for obtaining encoded tag data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876